Citation Nr: 0328390	
Decision Date: 10/22/03    Archive Date: 11/03/03

DOCKET NO.  96-41 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a nervous condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel


INTRODUCTION

The veteran had active service from July 1979 to May 1981.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1994 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in New York, 
New York, which denied service connection for the veteran's 
nervous condition.


REMAND

Review of the record shows that the service medical records 
include a Form 3822R which shows that the veteran was 
evaluated in October 1980 by the Mental Hygiene Service and 
assessed with a character personality problem, but cleared as 
fit for duty.
A letter dated January 6, 1981, from the Assistant Chief of 
Psychiatry of VA hospital in Staten Island, New York, showed 
that while home in New York on leave, the veteran was 
referred for psychiatric evaluation by an Army psychologist 
Dr. M.E. and his Commanding Officer in Germany.  The Chief 
referenced a psychologist's report by Dr. M.E., which 
diagnosed situational anxiety reaction, and concurred in the 
report's recommended stateside transfer of the veteran to a 
post near his mother's home.
Also of record is a Form 3087 dated October 28, 1980 showing 
Dr. M.E's psychological report.
The Board notes that the veteran has been variously diagnosed 
in 1980 and 1981 in service with situational anxiety reaction 
and character personality disorder; post service in January 
1993 private hospital psychiatric evaluations, with panic 
disorder with agoraphobia by one examiner, and panic disorder 
without Agoraphobia by another examiner; in May 1994 VA 
examination with generalized anxiety disorder; in December 
1996 Department of Social Services evaluation report with 
anxiety disorder and dysthymic disorder; and in January 2000 
VA examination with schizoaffective disorder, depressed type.
In his claim of January 1994, and subsequent statements, the 
veteran alleges that he underwent psychiatric treatment in 
service while on active duty, and that the conditions 
diagnosed in active service in 1980/1981 are related to his 
current disability, warranting entitlement to service 
connection.
In light of the above, the Board finds that further 
development is necessary in order to obtain a medical opinion 
as to the nature and likely etiology of any currently 
demonstrated psychiatric disorder.  
Accordingly, the case is Remanded to the RO for the following 
actions:

The RO must review the claims file and 
ensure that all VCAA notice obligations 
have been satisfied in accordance with 
the recent decision in Paralyzed Veterans 
of America v. Secretary of Veterans 
Affairs, Nos. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003), as well 
as 38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent. 

The veteran should be afforded an 
appropriate VA psychiatric examination in 
order to determine the current diagnosis 
and likely etiology of his reported 
mental disorder.  The claims folder must 
be made available to the examiner and all 
indicated tests, studies and evaluations 
should be performed.  Based on 
examination findings and the review of 
the evidence of record including the 
service medical records, the examiner 
should confirm a definitive diagnosis for 
the veteran's current mental disorder, 
and offer an opinion as to whether it is 
at least as likely as not (that is, a 
probability of 50 percent or better) that 
such disorder had its onset during 
service, or, if a "psychosis," was 
present and disabling to a compensable 
degree within one year after the 
veteran's separation from service.  A 
complete rationale for all opinions is 
required.  In giving the opinion, there 
should be a discussion of the veteran's 
pertinent history with citation to any 
records supporting the conclusion 
provided.  

Thereafter, the RO should readjudicate 
the claim. If the benefit sought on 
appeal remains denied, the veteran and 
representative should be furnished a 
supplemental statement of the case and 
given an appropriate opportunity to 
respond.  Thereafter the case should be 
returned to the Board if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  This claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.


	                  
_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


